J-S11006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT C. GILMORE                          :
                                               :
                       Appellant               :   No. 624 WDA 2021

          Appeal from the Judgment of Sentence Entered April 9, 2021
                  In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0001789-2020


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY PANELLA, P.J.:                        FILED: May 3, 2022

        Robert C. Gilmore appeals from the judgment of sentence imposed

following his convictions for terroristic threats and unauthorized use of

automobiles.1 Gilmore challenges the sufficiency of the evidence supporting

his convictions. We affirm.

        On August 6, 2020, Gilmore took the vehicle belonging to his girlfriend,

Sepia Stewart, after an argument but failed to return. Stewart reported her

vehicle stolen at approximately 7:30 a.m. on August 7, 2020. Gilmore

returned to Stewart’s house later that afternoon, and the couple argued again.

During the altercation, Gilmore stated that he hated Stewart and should punch

her in the face. At some point during the argument, Gilmore returned to the


____________________________________________


1   See 18 Pa.C.S.A. §§ 2706(a)(1), 3928.
J-S11006-22


vehicle, locked himself inside, and drove away. Gilmore was ultimately

arrested outside Stewart’s place of employment at approximately 2:00 a.m.

on August 8, 2020. Gilmore was charged with terroristic threats, simple

assault, unlawful restraint and unauthorized use of automobiles.

        At the close of the non-jury trial, the trial court granted Gilmore’s motion

for judgment of acquittal as to the simple assault charge. The trial court found

Gilmore guilty of terroristic threats and unauthorized use of automobiles, and

not guilty of unlawful restraint. The court deferred sentencing and ordered the

preparation of a pre-sentencing investigation report. On April 9, 2021, the trial

court sentenced Gilmore to a term of 10 to 23 months in prison, with credit

for time served, followed by two years of probation.

        Gilmore filed a post-sentence motion seeking judgments of acquittal as

to his terroristic threats and unauthorized use of automobiles convictions. The

trial court denied the post-sentence motion, and Gilmore subsequently filed a

timely notice of appeal and a court-ordered Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal.2, 3




____________________________________________


2Gilmore purported to appeal from the May 21, 2021 order denying his post-
sentence motions; however, Gilmore’s appellate brief properly identifies the
April 9, 2021 judgment of sentence. See Commonwealth v. Shamberger,
788 A.2d 408, 410 n.2 (Pa. Super. 2001) (“In a criminal action, appeal
properly lies from the judgment of sentence made final by the denial of post-
sentence motions.”).

3   The Commonwealth did not file a brief in this matter.

                                           -2-
J-S11006-22


      Gilmore challenges the sufficiency of the evidence supporting his

convictions. We review such challenges with great deference to the credibility

determinations of the fact finder:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Gause, 164 A.3d 532, 540-41 (Pa. Super. 2017) (en

banc) (citation omitted).

      Gilmore first challenges the sufficiency of the evidence supporting his

terroristic threats conviction. See Appellant’s Brief at 6. Specifically, Gilmore

claims the Commonwealth failed to establish that he intended to terrorize

Stewart. See id. at 6-7. Gilmore characterizes his threats as “a moment of

transitory anger after an unplanned heated conversation[.]” Id. at 7.

      “A person commits the crime of terroristic threats if the person

communicates, either directly or indirectly, a threat to … commit any crime of

violence with intent to terrorize another[.]” 18 Pa.C.S.A. § 2706(a)(1). Section

                                      -3-
J-S11006-22



2706 is not meant to encompass “mere spur-of-the-moment threats which

result from anger.” 18 Pa.C.S.A. § 2706, Comment. However, anger “does not

render a person incapable of forming the intent to terrorize.” Commonwealth

v. Walker, 836 A.2d 999, 1001 (Pa. Super. 2003) (citation omitted). In

determining whether a threat was a spur-of-the-moment statement made in

the midst of a heated verbal exchange, we consider the totality of the

circumstances. See Commonwealth v. Sexton, 222 A.3d 405, 418 (Pa.

Super. 2019).

     As our Court has explained,

     [n]either the ability to carry out the threat, nor a belief by the
     person threatened that the threat will be carried out, is an element
     of the offense. Rather, the harm sought to be prevented by the
     statute is the psychological distress that follows from an invasion
     of another’s sense of personal security.

Commonwealth v. Beasley, 138 A.3d 39, 46 (Pa. Super. 2016) (citations

and internal quotation marks omitted).

     Despite Gilmore’s characterization of his statements as spur-of-the-

moment threats, Stewart’s testimony indicates this was not a fleeting

argument. Stewart testified that the previous day, she had told Gilmore that

he had to move out of Stewart’s house because her children did not feel safe

with him there. See N.T., Non-Jury Trial, 3/1/21, at 8. Gilmore then drove

away in Stewart’s vehicle. See id. On August 7, 2020, at approximately 7:30

a.m., Stewart called police to report her vehicle stolen, as Gilmore had not

returned. See id. at 5, 14.



                                    -4-
J-S11006-22



      Gilmore returned to Stewart’s house at approximately 3:00 p.m. See

id. at 5-6. Stewart again told Gilmore that he could no longer live with her.

See id. at 7, 8. Stewart testified that Gilmore was upset and asked “how we

were going to work this out.” Id. at 7. According to Stewart, Gilmore then

demanded $250 for an efficiency apartment. See id. at 7-8. Stewart testified

that when she told Gilmore she did not have the money to give him, Gilmore

was upset and stated that he did not want to be forced to live in the men’s

shelter. See id. at 9. The couple continued to argue, and Gilmore told Stewart

that he hated her and would punch her in the face. See id. at 16, 18, 28.

Stewart also testified that she and Gilmore had physical altercations in the

past and Gilmore had a bad temper. See id. at 18. Stewart testified that she

was afraid of Gilmore. See id. at 26-27.

      The trial court found Stewart’s testimony credible, and we will not

substitute our judgment for that of the factfinder. See Trial Court Order,

5/21/21, at 1 (unnumbered). The trial court concluded Gilmore’s statement

that he would punch Stewart in the face constituted a threat made with the

intent to terrorize Gilmore. See id.

      Viewing the facts and circumstances of this case in the light most

favorable to the Commonwealth as the verdict winner, Gilmore’s terroristic

threats conviction is supported by the record. The evidence at trial was

sufficient to allow a factfinder to conclude that Gilmore’s threat was not made

in the heat of the moment. The couple’s argument began the previous day

when Stewart informed Gilmore he needed to move out. Stewart also testified

                                       -5-
J-S11006-22



regarding   a   history   of   physical   altercations   between   them.   See

Commonwealth v. Kline, 201 A.3d 1288, 1289, 1291-92 (Pa. Super. 2019)

(holding appellant’s actions in approaching the complainant’s car, with

complainant’s 6-year-old child inside, and motioning to indicate firing a gun

was not a spur-of-the-moment threat, where appellant had stared at

complainant and her children as they entered and exited the house for a period

of several months). Further, there was no evidence that Gilmore was reacting

to any violent conduct by Stewart. See Commonwealth v. Tizer, 684 A.2d

597, 601 (Pa. Super. 1996) (concluding that lack of evidence that victim was

acting violently was sufficient to negate defendant’s claim his threats were

caused by heated argument). Accordingly, this claim merits no relief.

     Next, Gilmore claims his unauthorized use of automobiles conviction is

unsupported by sufficient evidence. See Appellant’s Brief at 8. Gilmore argues

he honestly believed he had permission to drive Stewart’s vehicle. See id.

According to Gilmore, Stewart did not ask him to return the vehicle or keys.

See id.

     Section 3928 provides as follows:

     § 3928. Unauthorized use of automobiles and other
     vehicles

     (a) Offense defined.--A person is guilty of a misdemeanor of
     the second degree if he operates the automobile … of another
     without consent of the owner.

     (b) Defense.--It is a defense to prosecution under this section
     that the actor reasonably believed that the owner would have
     consented to the operation had he known of it.


                                      -6-
J-S11006-22



18 Pa.C.S.A. § 3928.

      By invoking the defense set forth at Section 2928(b), Gilmore challenges

the evidence supporting a finding of intent. “[A] conviction for unauthorized

use of a vehicle must be predicated on proof that the defendant operated the

vehicle without the owner’s consent and that the defendant knew or had

reason to know that he lacked the owner’s permission to operate the vehicle.”

Commonwealth v. Carson, 592 A.2d 1318, 1321 (Pa. Super. 1991)

(citations omitted). To sustain its burden, the Commonwealth was required to

present evidence capable of establishing that Gilmore was reckless regarding

Stewart’s consent to his use of the vehicle. See id. at 1322. The

Commonwealth was entitled to establish Gilmore’s recklessness through

purely circumstantial evidence, as “there is rarely any direct evidence of one’s

subjective state of mind.” Commonwealth v. Utter, 421 A.2d 339, 341 (Pa.

Super. 1980) (citation omitted).

      During the non-jury trial, Stewart testified that Gilmore left in her

vehicle on August 6, 2020, after she told Gilmore to move out of her home

because her children did not feel safe with him. See N.T., Non-Jury Trial,

3/1/21, at 7, 8. Stewart acknowledged that she had given Gilmore permission

to use the vehicle that day, but “he was supposed to come right back.” Id. at

14; see also id. at 15 (wherein Stewart explained she had allowed Gilmore

to use her vehicle on previous occasions, but Gilmore did not have his own set

of car keys). When Gilmore did not return, Stewart reported her vehicle stolen

at approximately 7:30 a.m. on August 7, 2020. See id. at 5, 13. Stewart

                                     -7-
J-S11006-22



testified that she texted Gilmore during the time he was gone with her vehicle,

but Gilmore did not answer her. See id. at 14.

      Gilmore eventually returned to Stewart’s home in the afternoon, at

which time the couple argued. See id. at 5-6, 16, 18. Stewart testified that

Gilmore once again left in her vehicle. See id. at 11. Stewart called the police

and reported to the responding officer that Gilmore had demanded money

from Stewart then fled in her vehicle. See id. at 12.

      The trial court found Stewart’s testimony credible and concluded that

her testimony was corroborated by the fact that she reported the vehicle as

stolen. See Trial Court Order, 5/21/21, at 1 (unnumbered). The trial court

also found Gilmore “was not credible on the issue of his usage of the vehicle

on this specific occasion.” Id. We may not disrupt these credibility findings on

appeal.

      Viewing the evidence in the light most favorable to the Commonwealth

as the verdict winner, as required under our standard of review, we conclude

there was sufficient evidence to support Gilmore’s conviction of unauthorized

use of an automobile. Despite evidence that Stewart had previously granted

Gilmore permission to use the vehicle, Stewart’s testimony established

Gilmore had reason to know he lacked permission to use the vehicle in this

instance. The evidence reflects that Gilmore took the vehicle twice, both times

after the couple were involved in an altercation arising from Stewart’s demand

that Gilmore no longer reside with her. The nature of this disagreement is

especially important: it is undisputed that these events were precipitated by

                                     -8-
J-S11006-22



the fact that Stewart wanted to end their relationship. See N.T., Non-Jury

Trial, 3/1/21, at 7 (wherein Stewart testified she told Gilmore they “probably

can work this out”). But see id. at 7, 9-10, 19 (Stewart repeatedly testified

that she told Gilmore he had to return to Philadelphia); 27 (wherein Stewart

testified she “could communicate with [] Gilmore because he’s locked up. I

can’t communicate -- I wouldn’t want anything to do with [] Gilmore if he was

outside.”). Additionally, Stewart attempted to contact Gilmore in the time he

was gone, and Gilmore did not respond or immediately return to Stewart’s

residence. All of these factors were circumstantial evidence that Gilmore was

reckless with regard to whether he still had Stewart’s permission to drive her

vehicle. Accordingly, Gilmore is not entitled to relief on this claim.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/2022




                                      -9-
J-S11006-22




              - 10 -